Case 9:20-cv-80027-RKA Document 32 Entered on FLSD Docket 04/27/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                          CASE NO. 9:20-80027-CIV-ALTMAN/Brannon

  THE LOMNITZER LAW FIRM, P.A.,

           Plaintiff,

  v.

  MALIBU MEDIA, LLC,

           Defendant.



                              PLAINTIFF’S INITIAL DISCLOSURE

          Pursuant to Fed. R. Civ. P. 26(a)(1) Plaintiff makes the following Initial Disclosure:

  Fed. R. Civ. P. 26(a)(1)(A)(i) each individual likely to have discoverable information and

  the nature of that information:

          Lorri Lomnitzer, Esq. c/o Plaintiff’s counsel: all allegations in the complaint.

          Colette Pelissier c/o Defendant’s counsel:    All allegations in the complaint and answer;

  Defendant’s settlement of copyright claims against third parties; receipt and/or payment of

  settlement moneys to or for the benefit of Defendant.

          Jason (Jay) Kotzker, Esq.    9609 S. University Blvd, Highlands Ranch, Co (303) 875-

  5386.   Facts and documents relating to Plaintiff’s claims and any Defenses. Facts and

  documents relating to Defendant’s settlement of copyright lawsuits against third parties.

          Dain DeFelice, BHK Financial 2222 S. Dobson Rd. Suite 1104, Mesa, AZ. 85202. Facts

  and documents relating to Defendant’s settlement of copyright lawsuits against third parties;

  facts relating to overseeing copyright lawsuits against third parties.



                                          SCHNEIDER IP LAW
                              7127 CORNING CIR. BOYNTON BEACH, FL. 33437
Case 9:20-cv-80027-RKA Document 32 Entered on FLSD Docket 04/27/2020 Page 2 of 3



          Gabi Li c/o Defendant’s counsel; Facts and documents relating to Defendant’s settlement

  of copyright lawsuits against third parties; facts relating to changing the settlement agreements

  and negotiation of settlements.

          Mary K. Schulz, Esq. 4503 McCullum Trail, Hiawassee, GA 30546 and/or 1144 E. State

  Street, Suite A260 Geneva, IL 60134.      Facts and documents relating to Defendant’s settlement

  of copyright lawsuits against third parties.

          Joel A. Bernier, Esq. 49139 Schoenherr Road, Shelby Township, MI 48315-3858; (586)

  991-7611:    Facts and documents relating to Defendant’s settlement of copyright lawsuits

  against third parties.



  Fed. R. Civ. P. 26(a)(1)(A)(ii) documents in the possession of Plaintiff that Plaintiff may use

  in support of claims and/or defenses excluding those to be used solely for impeachment:

          Invoices from Plaintiff to Defendant have been produced to one of Defendant’s prior

  counsel prior to the commencement of this suit. Financial ledger indicating payments received

  for the benefit of Defendant have been produced to one of Defendant’s prior counsel prior to the

  commencement of this suit. Financial ledger indicating payments from Plaintiff to Defendant

  have been produced to one of Defendant’s prior counsel prior to the commencement of this suit.

  Settlement agreements between Defendant and third-party copyright infringers to the extent that

  they were in the possession, custody or control of Plaintiff have been produced to Defendant

  prior to the commencement of this suit. Retainer Agreement between Plaintiff and Defendant.

  Addendum to Retainer Agreement between Plaintiff and Defendant.




                                                   2
                                          SCHNEIDER IP LAW
                              7127 CORNING CIR. BOYNTON BEACH, FL. 33437
Case 9:20-cv-80027-RKA Document 32 Entered on FLSD Docket 04/27/2020 Page 3 of 3



  Fed. R. Civ. P. 26(a)(1)(A)(iii) computation of each category of damages;

         This information has already been set forth in the complaint.



  Fed. R. Civ. P. 26(a)(1)(A)(iv) insurance agreements:

         None.



  Dated: April 27, 2020                                  Respectfully submitted,

                                                         /s/ Jerold I. Schneider
                                                         Jerold I. Schneider,
                                                         Florida Ba No. 26975

                                                         SCHNEIDER IP LAW
                                                         7127 CORNING CIR.
                                                         BOYNTON BEACH, FL 33437-3987
                                                         561-309-5374
                                                         Jerold.schneider@schneideriplaw.legal

                                                         Counsel for The Lomnitzer Law Firm, P.A.




                                   CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing was served on counsel for Defendant
  electronically as follows:

                 Erik Johanson – ejohanson@jennislaw.com
                 David Jennis – djennis@jennislaw.com

  this 27th day of April 2020.
                                                                 /s/ Jerold I. Schneider
                                                                 Jerold I. Schneider




                                                     3
                                             SCHNEIDER IP LAW
                                 7127 CORNING CIR. BOYNTON BEACH, FL. 33437
